


EXECUTIVE EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by
and between AV Homes, Inc. (“Company”) and Roger A. Cregg (“Executive”). Once
signed by both of the parties, this Agreement will be deemed effective as of
January 1, 2014 (“Effective Date”). This Agreement supercedes all previous
agreements, promises, representations, understandings and negotiations between
the parties, whether written or oral, with respect to the subject matter hereof,
except as expressly provided herein.
1.    Employment. The Company hereby employs Executive as its President and
Chief Executive Officer. Executive accepts such employment, reporting directly
to the Board of Directors of the Company (“Board”).
2.    Term. Unless sooner terminated pursuant to other provisions hereof,
Company agrees to employ Executive for a thirty-six (36) month period beginning
on the Effective Date and concluding thirty-six months later. (“Term”). This
Agreement shall renew for an additional thirty-six (36) month term unless either
party provides at least 180 days’ written notice to the other of its intention
to terminate the Agreement upon the expiration of the Term.
3.    Place of Performance. Executive shall be based at the Company’s office
located in Scottsdale, Arizona, but Executive from time-to-time may be required
to travel to other geographic locations in connection with the performance of
Executive’s duties. If the Company’s office is relocated from Scottsdale,
Arizona, Executive would be required to be based at the new location; provided,
however, that the provisions of Section 7.5(b) would be effective for any move
of Company location in excess of fifty (50) miles.
4.    Duties and Responsibilities.
4.1    Service with the Company. Executive shall work exclusively for the
Company, shall have all the customary powers and duties associated with
Executive’s position(s) as set forth in Section 1 above, and shall perform the
duties and responsibilities assigned to Executive by the Company. Executive
shall devote Executive’s full business time and effort to the performance of
Executive’s duties for the Company and its affiliates which Executive shall
perform faithfully and to the best of Executive’s ability. Executive shall be
subject to the Company’s policies, procedures and approval practices, as
generally in effect from time-to-time.
4.2    No Conflicting Duties. During the term of Executive’s employment,
Executive shall not serve as an officer, director, employee, consultant or
advisor to any other competing business or as an officer, employee or consultant
to any other business, unless such other service is approved by a majority of
the Board. Executive hereby confirms that Executive is under no contractual
commitments inconsistent with Executive’s obligations set forth in this
Agreement, and agrees that during the term of Executive’s employment Executive
will not render or perform services, or enter into any contract to do so, for
any other corporation, firm, entity or person which are inconsistent with the
provisions of this Agreement; provided, that, Executive shall not be prohibited
from (i) performing services for any charitable, religious or community
organizations, or (ii) subject to written approval from a majority of the Board,
serving on the board of directors of any entity that is not a competitor of the
Company, so long as such services do not, individually or in the aggregate,
materially interfere with the performance of Executive’s duties hereunder.
Notwithstanding for foregoing, Executive's service on the board of directors of
Comerica Bank is hereby approved.
5.    Compensation.
5.1    Annual Base Salary. As compensation for all services to be rendered by
Executive under this Agreement, the Company shall pay to Executive a base annual
salary of $400,000 (“Annual Base Salary”), which salary shall be paid in
conformity with the Company’s pay practices generally applicable to Company
executives. Beginning in 2015, Base Salary shall be subject to annual review by
the Board and may be increased and decreased pursuant to such review.
5.2    Annual Target Bonus. For each calendar year of the Term that commences
after December 31, 2013, Executive shall be eligible to earn a bonus (the
“Bonus”), which shall be targeted at 125% of the Executive’s Base Salary in
effect on the last day of such calendar year (the “Target Bonus”). The actual
amount of Executive’s Bonus, as determined under this Section 5.2, shall depend
upon the level of Performance Targets (as defined below) that are achieved by
the Executive as determined in good faith by the Compensation Committee of the
Board (the “Compensation Committee”). “Performance Targets” means the
performance goals and the corresponding amount(s) of the Bonus that are
established by the Compensation Committee before the commencement of the
calendar year to which such Performance Targets relate. With respect to the
determination of the Bonus pursuant to this Section 5.2: (i) if 100% of the
target goals are achieved in a given year, the Bonus shall be equal to the
Target Bonus; and (ii) if the Company's achievement of the performance goals for
the applicable year is greater than or less than 100% of target goals, the Bonus
shall be calculated as determined in the Annual Incentive Plan (provided,
however, that the Compensation Committee may determine a maximum and minimum
level of performance goals, above and below which no additional or lesser amount
of the Bonus will be paid). To be eligible to earn a Bonus pursuant to this
Section 5.2, Executive must be continuously employed by the Company through the
last day of the calendar year to which the Bonus relates. Any earned Bonus will
be paid before March 1 in the subsequent calendar year.
5.3    Standard Benefits. During the term of Executive’s employment, Executive
shall be entitled to participate in all employee benefit plans and programs to
the same extent generally available to Company executives, in accordance with
the terms of those plans and programs. The Company shall have the right to
terminate or change any such plan or program at any time.
5.4    Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary travel and business expenses
Executive incurs in connection with Executive’s employment, but must incur and
account for those expenses in accordance with the policies and procedures
established by the Company.
5.5     Vacation. During the Term, Executive shall be entitled to twenty (20)
business days of paid vacation per calendar year, without carryover
accumulation. If Executive’s employment is terminated for any reason by either
Party, any unused vacation will be forfeited.
5.6     Legal Fees. The Company shall pay or reimburse Executive for all
attorneys’ fees and other charges of counsel reasonably incurred by Executive in
connection with the negotiation and execution of this Agreement and related
agreements and arrangements up to a maximum of $10,000, promptly upon
presentation of appropriate supporting documentation and in accordance with the
expense reimbursement policy of the Company.
6.    Equity.
6.1     Annual Stock Bonus.
(a)    On the date of this Agreement and on January 1 of each calendar year
beginning in 2015 (each a "Grant Date"), Executive shall be eligible to receive
shares of restricted Common Stock (the "Stock Bonus") with a targeted amount
equal to two (2) hundred percent (200%) of Base Salary in effect at the time of
grant, divided by the average closing price of a share of Common Stock on the
last 20 trading days prior to any Grant Date (the “Average Trading Price”). The
Stock Bonus shall be divided with 60% being performance vested shares (the
"Performance Shares") and 40% being time vested shares (the "Time Vested
Shares").
(b)    The Performance Shares will vest (and the restrictions on such vested
shares will lapse) on December 31 of the year that is three (3) years from the
date of grant (or, December 31, 2017 in the case of the grant made on the date
of this Agreement) (the "Performance Vesting Date"), provided that Executive
remains continuously employed by the Company through each vesting date, upon
Executive meeting the following performance goals ("Performance Goals"):
(i)    50% of the Performance Shares will vest if the Company achieves a Total
Return to Stockholders ("TRS") of 8% or more per annum over the three (3)
calendar year period on a cumulative basis beginning on the Grant Date (or, the
period from the Grant Date to December 31, 2016 in the case of the grant made on
the date of this Agreement), with TRS defined as all dividends paid and stock
price appreciation measured over the 3 calendar year period beginning on the
Grant Date (or, the period from the Grant Date to December 31, 2016 in the case
of the grant made on the date of this Agreement). Stock price appreciation will
be measured by comparing the Average Trading Price on the Grant Date with the
Average Trading Price on the Performance Vesting Date.
(ii)    The remaining 50% of the Performance Shares will vest if the Company
achieves a TRS of 15% or more per annum over the three (3) calendar year period
on a cumulative basis beginning on the Grant Date (or, the period from the Grant
Date to December 31, 2016 in the case of the grant made on the date of this
Agreement). If TRS is greater than 11% but less than 15% over the three (3)
calendar year period (or, the period from the Grant Date to December 31, 2016 in
the case of the grant made on the date of this Agreement), the Performance
Shares will vest on a pro-rata basis. For example, at 12% TRS, 25% of the
remaining 50% of the Performance Shares will vest; at 13% TRS, 50% of the
remaining 50% of the Performance Shares will vest; etc.
(c)    The Time Vested Shares shall vest in four (4) equal tranches with one
quarter (25%) vesting on each December 31 following the Grant Date, provided
that Executive remains continuously employed by the Company through each vesting
date. The Restricted Stock Bonus shall be governed by the Amended and Restated
AV Homes, Inc. 1997 Incentive and Capital Accumulation Plan (2011 Restatement)
(“ICAP”) or any amendment or replacement thereof and the award option agreement
that Executive and the Company shall enter into, the terms of which shall be
consistent with this Section 6.1. Nothing in this agreement is intended to amend
or supercede the ICAP.
6.2    Minimum Shareholding. Executive shall be required at all times to hold a
number of vested shares of Common Stock having a fair market value equal to or
greater than $2,500,000.00 (the “Minimum Shareholding Requirement”); provided,
however, that the Minimum Shareholding Requirement shall not be in effect until
the first time that Executive holds Common Stock having such a fair market value
(i.e., when a sufficient number of shares of the Common stock granted pursuant
to this Agreement have vested such that he owns (together with any Common Stock
that he purchases) Common Stock having a fair market value equal to or greater
than $2,500,000.00). Prior to exceeding the threshold, Executive may not sell or
otherwise dispose of any shares of Common Stock vested pursuant to this
Agreement (but may dispose of shares purchased on the open market), and any such
sale or other disposition of his shares of Common Stock shall be null and void.
Notwithstanding anything to the contrary elsewhere, it shall not be a violation
of this Section 6.2 for Executive to sell shares of Common Stock (including
where the Company withholds a sufficient number of shares of Common Stock upon
the vesting of any equity award) to pay any tax liability resulting from the
vesting of any equity award.
7.    Termination.
7.1    Termination by the Company Without Cause. The Company may terminate
Executive’s employment pursuant to this Agreement with or without Cause (defined
below) by giving written notice to Executive, subject to the payment obligations
set forth in Section 7.6 below.
7.2    Termination by the Company for Cause. The Company may terminate
Executive’s employment and this Agreement for Cause. As used herein, “Cause”
shall mean:
(a)    An act of dishonesty in connection with Executive’s responsibilities as
an employee;
(b)    Executive’s arrest for, commission of, or plea of nolo contendere to, a
felony, a crime of moral turpitude, or any criminal offense the Board in good
faith determines is damaging to the reputation or operation of the Company;
(c)    Executive’s insubordination or willful refusal to follow reasonable
directives of the Board;
(d)    Executive’s breach or threatened breach of any fiduciary duty or duty of
loyalty to the company;
(e)    Executive’s gross negligence or willful misconduct in the performance of
Executive’s duties as an employee of the Company;
(f)    Executive’s engagement in conduct that the Board reasonably determines is
injurious, whether directly or indirectly, to the Company or any of its
affiliates, or
(g)    Executive’s failure to perform Executive’s assigned duties, and, where
such failure is curable, if such failure is not cured within thirty (30) days
following receipt of written notice thereof from the Company.
7.3    Termination by Company for Death or Disability. Executive’s employment
pursuant to this Agreement shall be deemed terminated by Company without Cause
(i) upon the death of the Executive, or (ii) upon the Executive becoming totally
disabled. For purposes of this Agreement, the term “totally disabled” means (a)
an inability of Executive, due to a physical or mental illness, injury or
impairment, to perform a substantial portion of Executive’s duties for a period
of one hundred eighty (180) or more consecutive days, as determined by the
Company, or (b) receipt by Executive of long term disability benefits under any
group disability policy provided through the Company.
7.4    Termination by Executive Without Cause. Executive may terminate
Executive’s employment pursuant to this Agreement without any reason by giving
notice to the Company. Executive agrees to use Executive’s best efforts to
provide at least thirty (30) days’ written notice to the Company, provided that
the Company may immediately accept such notice and Executive’s employment shall
be deemed immediately terminated without Good Reason by Executive.
7.5    Termination by Executive for Good Reason. Executive’s employment pursuant
to this Agreement may be terminated by Executive for “Good Reason” if Executive
voluntarily terminates Executive’s employment as a result of any of the
following:
(a)    Without Executive’s prior written consent, a reduction in Executive’s
then current Annual Base Salary by 20% or more;
(b)    Without Executive’s prior written consent, a relocation of the
Executive’s place of employment more than fifty (50) miles from its location on
the Effective Date;
(c)    A material reduction in Executive’s duties or responsibilities; provided,
however, that a change in the Executive’s reporting relationship or a change in
the Executive’s title will not, by itself, be sufficient to constitute a
material reduction in duties or responsibilities; or
(d)    The Company materially breaches any provision of this Agreement.
Executive must notify Company in writing within thirty (30) days of an event
that is or would constitute Good Reason, and Company shall have thirty (30) days
to cure any alleged Good Reason. Any such event shall cease to be Good Reason if
Executive does not terminate Executive’s employment within sixty (60) days after
the event occurs.
7.6    Payments Upon Termination.
(a)    If the Company terminates Executive’s employment for any reason other
than Cause or Executive resigns for Good Reason, then Executive (or Executive’s
estate) shall receive the following compensation, only:
(i)    the portion of Executive’s then current Annual Base Salary which has
accrued through Executive’s date of termination;
(ii)    any vested incentive payments, stock options and restricted stock and
other benefits to which Executive is entitled as of the date of termination in
accordance with the terms of the governing documents, provided the payment
thereof is not contingent or conditional on Executive’s continued employment
with the Company or the satisfaction of any other condition which has not been
satisfied; and
(iii)    if Executive signs a release of claims substantially in the form
attached hereto as Exhibit A (as such form may be modified by the Company in its
sole discretion), and provided Executive cooperates with the Company in
transitioning Executive’s job responsibilities (including consulting by
telephone as may be necessary) during the period he is paid severance and
receives reimbursement for the cost of medical coverage, the Company shall pay
to Executive, in addition to the amounts set forth above, the following
severance payments and benefits:
(A) pro-rata Bonus for the year of termination based on actual achievement of
results during such partial year, payable at the time when bonuses are payable
to participants generally under the applicable bonus program;
(B)    continuation of Executive’s then current Annual Base Salary for eighteen
(18) months, payable in accordance with the Company’s normal payroll procedures
and policies as if Executive had remained employed with the Company, starting on
the first regular Company payday after the Company receives the signed release
of claims and any revocation period has expired; and
(C) reimbursement of Executive’s costs of medical insurance continuation
pursuant to COBRA for eighteen (18) months following Executive’s termination as
if Executive had remained employed with the Company, and to the same extent
provided to Executive and Executive’s family immediately prior to the date of
termination.
(b)    If Executive’s employment terminates within twenty-four (24) months of a
Change in Control for any reason other than Cause or Executive resigns for Good
Reason, then Executive (or Executive’s estate) shall receive the following
compensation:
    
(i)    the portion of Executive’s then current Annual Base Salary which has
accrued through Executive’s date of termination;


(ii)    any vested incentive payments, stock options and restricted stock and
other benefits to which Executive is entitled as of the date of termination in
accordance with the terms of the governing documents, provided the payment
thereof is not contingent or conditional on Executive’s continued employment
with the Company or the satisfaction of any other condition which has not been
satisfied; and


(iii)    if Executive signs a release of claims substantially in the form
attached hereto as Exhibit A (as such form may be modified by the Company in its
sole discretion), and provided Executive cooperates with the Company in
transitioning Executive’s job responsibilities (including consulting by
telephone as may be necessary) during the period he is paid severance and
receives reimbursement for the cost of medical coverage, the Company shall pay
to Executive, in addition to the amounts set forth above, the following
severance payments and benefits:


(A)     Eighteen (18) months of Executive’s Annual Target Bonus;


(B)    continuation of Executive’s then current Annual Base Salary for eighteen
(18) months, payable in accordance with the Company’s normal payroll procedures
and policies as if Executive had remained employed with the Company, starting on
the first regular Company payday after the Company receives the signed release
of claims and any revocation period has expired; and


(C)     Full vesting of any unvested stock shares previously awarded to
Executive, which in all other respects shall be subject to the terms of the CAP
and award grant.


(D)    reimbursement of Executive’s costs of medical insurance continuation
pursuant to COBRA for eighteen (18) months following Executive’s termination as
if Executive had remained employed with the Company, and to the same extent
provided to Executive and Executive’s family immediately prior to the date of
termination.


(c)    For purposes of Section 7.6(b), a "Change in Control" of the Company
shall be deemed to have occurred upon any of the following events:
(i)    A person or entity or group of persons or entities, acting in concert,
shall become the direct or indirect beneficial owner (within the meaning of Rule
13d-3 of the Exchange Act) of securities of the Company representing fifty-one
percent (51%) or more of the combined voting power of the issued and outstanding
common stock of the Company (a "Significant Owner"), unless such shares are
originally issued to such Significant Owner by the Company; or
(ii)    The majority of the Company's Board of Directors is no longer comprised
of the incumbent directors who constitute the Board of Directors on the
Effective Date and any other individual(s) who becomes a director subsequent to
the Effective Date whose initial election or nomination for election as a
director, as the case may be, was approved by at least a majority of the
directors who comprised the incumbent directors as of the date of such election
or nomination; or
(iii)    A sale of all or substantially all of the assets of the Company; or
(iv)    The Board of Directors shall approve any merger, consolidation, or like
business combination or reorganization of the Company, the consummation of which
would result in the occurrence of any event described in clause (iii) above, and
such transaction shall have been consummated.
The release described above shall be furnished to the Executive as soon as
practical, but in no event more than five (5) days after the date of Executive’s
termination of employment, and, provided that the Executive has signed and not
revoked the release, payment of the compensation described in this Section
7.6(a)(iii) or 7.6(b)(iii), shall commence (except to the extent that a deferral
until six (6) months following termination is required by Section 7.7) on the
first regular payday after the revocation period expires, but in no event later
than the first regular payday that follows the sixty (60)-day anniversary of the
date of termination (the “latest commencement date”); provided that if the
latest commencement date falls in the year following the year that includes the
termination date, payment shall commence not earlier than the first regular
payday in such following year. Anything else contained herein to the contrary,
in no event shall any amount payable to the Executive pursuant to Section
7.6(a)(iii) or 7.6(b)(iii) be paid later than the last day of the second year
after the year that includes the termination date, and any amount that would
otherwise be payable after such date shall be paid on such date.
(d)    If the Company terminates Executive’s employment for Cause, then
Executive shall be entitled only to the compensation set forth in Section
7.6(a)(i) above. If Executive voluntarily resigns for other than Good Reason,
then Executive shall be entitled to only the compensation set forth in Sections
7.6(a)(i)-(ii) above. Such amounts shall be paid in accordance with the
Company’s normal payroll procedures and policies.
7.7    IRC Section 409A Limitation. Notwithstanding any provision of this
Agreement to the contrary, if, at the time of Executive’s termination of
employment with the Company, he is a “specified employee” as defined in Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and one or
more of the payments or benefits received or to be received by Executive
pursuant to this Agreement would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under this Agreement
until the earlier of (i) the date which is six (6) months after Executive’s
“separation from service” for any reason, other than death or “disability” (as
such terms are used in Section 409A(a)(2) of the Code), or (ii) the date of
Executive’s death or “disability” (as such term is used in Section 409A(a)(2)(C)
of the Code). The provisions of this Section 7.7 shall only apply to the extent
required to avoid Executive’s incurrence of any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder. In addition, if any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Company shall
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code. In the event that the Executive incurs a termination of
employment that does not constitute a “separation from service” as defined in
Section 409A of the Code, then the Executive’s rights to the compensation
described in Section 7.6 shall vest as of the date on which the termination of
employment occurs, but payment of any amounts that constitute deferred
compensation subject to Section 409A of the Code shall be deferred until the
earlier of (i) the date on which the Executive incurs a separation from service
as so defined (or six months thereafter if the first Section of this Section 7.7
applies), or (ii) the date of the participant’s death. The determination of
whether the Executive is a specified employee shall be made in accordance with
Treasury Regulations §1.409A-1(i), with such modifications as may be elected by
AV Homes, Inc. in accordance with §1.409A-1(i)(8). Any such election shall be
deemed incorporated into this Agreement, and shall be binding upon both the
Company and the Executive.
The intent of the parties is to insure that the Agreement satisfies the
requirements of Section 409A of the Code, and it shall be so interpreted. It is
the understanding and intention of the parties that the compensation to be paid
to the Executive pursuant to Section 7.6(a)(iii) is exempt from Section 409A as
separation pay paid only on an involuntary separation from service pursuant to
Treasury Regulations §1.409A-1(b)(9)(iii); however, upon the Executive’s
termination of employment for any reason, the Company shall determine in good
faith based upon existing authority whether such compensation is subject to
Section 409A and, if the Company so determines, the provisions of the Agreement
applicable to deferred compensation subject to Section 409A of the Code shall
apply. Notwithstanding the foregoing, in no event shall the Company be liable or
responsible for any tax penalties imposed on the Executive pursuant to Section
409A.
7.8    Set-off. Any amounts otherwise payable to the Executive under this
Agreement shall be subject to set-off in the amount of any outstanding monetary
obligation Executive may have to the Company or any of its affiliates
representing travel advances, loans or any other extension of credit or payment
to Executive.
8.    Restrictions.
8.1    Acknowledgement. Executive acknowledges and agrees that the Company has
invested substantial time, money and resources in the development of its
Confidential Information and the development and retention of its employees,
officers, directors, agents, customers, clients, suppliers, licensors and
licensees. Executive further acknowledges that during the course of Executive’s
employment, Executive may be introduced to customers, clients, agents,
suppliers, licensors and licensees of the Company, and agrees that any
“goodwill” associated with any customer, client, agent, supplier, licensor or
licensee belongs exclusively to the Company. In recognition of the foregoing,
Executive specifically acknowledges and agrees Executive will not directly or
indirectly in any position or capacity engage in the restricted activities in
this Section 8 for Executive or for any other person, business, corporation,
partnership or other entity.
8.2    Confidentiality. Executive acknowledges that he has and shall come in
contact with and shall have, during his employment, access to Confidential
Information of the Company and its affiliates. “Confidential Information” means
any Company or Company affiliate proprietary information, research, data, trade
secrets or know-how, including, without limitation, information relating to
investment, technical and research data, products, services, clients,
prospective clients, markets, costs, pricing, methods, processes, employees,
suppliers, software, Company or Company affiliate forms and records,
developments, prospects, marketing, finances or other business information,
whether disclosed to Executive by the Company or its affiliates directly or
indirectly, in writing or other tangible form, orally or by observation. Except
in performance of services for the Company and its affiliates, Executive shall
not, either during his employment or after the termination of Executive’s
employment with the Company or its affiliates for any reason, use for his own
benefit or disclose to or use for the benefit of any person outside the Company
and its affiliates, any Confidential Information of the Company or its
affiliates, whether Executive has such information in his memory or embodied in
writing or other tangible form, provided that such information is not already
lawfully available to the public. All such Confidential Information and all
originals and copies of any Confidential Information, and any other written
material relating to the business of the Company or its affiliates, shall be the
sole property of the Company or its affiliates. Upon the termination of
Executive’s employment in any manner or for any reason, he shall promptly
surrender to the Company and its affiliates all originals and copies of any
Confidential Information, and he shall not thereafter use any Confidential
Information. Executive agrees to take no action prejudicial to the interests of
the Company or its affiliates during his employment, other than defending or
enforcing any legal or statutory rights and rights under this Agreement.
Executive agrees that this promise shall never expire.
8.3    Promise Not to Compete or Solicit. Executive covenants and agrees that
during Executive’s employment and for a period of eighteen (18) months following
Executive’s termination of employment, whether such termination occurs at the
insistence of the Companyor Executive (for whatever reason), Executive (whether
as an employee, officer, director, partner, proprietor, investor, associate,
consultant, advisor or otherwise) will not, either directly or indirectly, for
Executive or any third party, engage or invest in any business or activity which
is directly or indirectly in competition with any business or activity engaged
in by the Company or activity in which the Company planned or proposed, to the
knowledge of Executive, to become engaged (provided that Executive shall not be
restricted hereby from owning or acquiring 5% or less of the outstanding voting
securities of a public company). The geographic scope of the restriction
contained in this Section 8.3 is limited to the states in which Executive (i)
provided services on behalf of the Company (or in which Executive supervised
directly, indirectly, in whole or in part, the servicing activities), and/or
(ii) solicited customers or sold services on behalf of the Company (or in which
Executive supervised directly, indirectly, in whole or in part, the solicitation
or servicing activities related to such customers), during the twenty-four (24)
months prior to the termination of Executive’s employment. Notwithstanding
anything to the contrary above, Executive shall be permitted to be a
non-executive director of a business which is directly or indirectly in
competition with any business or activity engaged in by the Company or activity
in which the Company planned or proposed, to the knowledge of Executive, if less
than 10% of that business’ gross revenues are generated from a state in which
the Company conducts business.
8.4    Agreement not to Solicit Employees. Executive covenants and agrees that
during Executive’s employment and for a period of eighteen (18) months after the
termination of Executive’s employment, whether such termination occurs at the
insistence of the Company or Executive (for whatever reason), Executive shall
not, individually or jointly with others, directly or indirectly recruit, hire,
encourage, or attempt to recruit or hire, or by assisting others, any employees
of the Company nor shall Executive contact or communicate with same for the
purpose of inducing, assisting, encouraging and/or facilitating the Company’s
employees to terminate their employment with the Company or find employment or
work with another person or entity. Additionally, Executive shall not provide or
pass along to any person or entity the name, contact and/or background
information about any of the Company’s employees or provide references or any
other information about them. Additionally, Executive shall not provide or pass
along to the Company’s employees any information regarding potential jobs or
entities or persons to work for, including but not limited to, job openings, job
postings, or the names or contact information of individuals or companies hiring
people or accepting job applications. Further, Executive shall not offer
employment to or work to any employees of the Company. For purposes of this
covenant “employees” shall refer to employees of Company that Executive
supervised, was supervised by or otherwise worked with in any capacity during
the twenty-four (24) months prior to termination of Executive’s employment. .
8.5    Agreement not to Solicit Customers. Executive further covenants and
agrees that during Executive’s employment and for a period of eighteen (18)
months following the termination of Executive’s employment, whether such
termination occurs at the insistence of the Company or Executive (for whatever
reason), Executive shall not individually, or by assisting any other person to,
directly or indirectly, (i) solicit, contact, or communicate with any person or
company, for the purpose of engaging in a business that is the same or similar
to the Company’s business at the time Executive’s employment with the Company
ends, who was a customer of the Company at the Company location(s) at which
Executive worked during the twenty-four (24) months preceding the termination of
Executive’s employment, (ii) solicit, contact, or communicate with any person or
company, for the purpose of engaging in a business that is the same or similar
to the Company’s business at the time Executive’s employment and/or engagement
with the Company ends, that Executive contacted, solicited, serviced, or sold
services to as an Executive of the Company (either directly or that Executive
supervised directly, indirectly, in whole or in part, the solicitation or
servicing activities related to such person or company) at any time during the
twenty-four (24) months preceding the termination of Executive’s employment
and/or engagement; (iii) induce any customer, supplier or other person with whom
the Company engaged in business, or to the knowledge of Executive planned or
proposed to engage in business, to terminate any commercial relationship with
the Company or cease to accept or issue its products and/or service, or (iv)
transact business (relating to the business of the Company) with any customer
with whom the Company engaged in business, or to the knowledge of Executive
planned or proposed to engage in business, except with the expressed written
consent of the Company. The restrictions set forth in Section 8.5(iv) apply to
customers, suppliers or other persons with whom the Company engaged in business
at the the Company location at which Executive worked, or to the knowledge of
the Executive planned or proposed to engage in business and apply even in those
circumstances in which Executive was responsible for initiating or developing
the business relationship with such customer.
8.6    Executive promises, warrants and represents that in the event Executive’s
employment ends, whether at the insistence of Executive or the Company (for
whatever reason), Executive will return to the Company on Executive’s last day
of employment all of the Company’s property including, but not limited to,
Proprietary Information, all sales aids, computer data, laptops, motor vehicles,
computers, customer lists or information, access databases, customer contact
information, reports, price lists, cell phones, PDAs, computers, pagers,
electronic devices, equipment, supplies, access cards, keys, or other materials
received from the Company, or from any of its customers, agents, or suppliers.
8.7    Executive acknowledges that any violation by Executive of the provisions
of Sections 8.3, 8.4 or 8.5 would cause serious and irreparable damage to the
Company. Executive further acknowledges that it might not be possible to measure
such damage in money. Accordingly, Executive agrees that, in the event of a
breach or threatened breach by Executive of the provisions of Sections 8.3, 8.4
or 8.5, the Company may seek, in addition to any other rights or remedies,
including money damages for specific performance, an injunction or restraining
order, without the need to post any bond or other security, prohibiting
Executive from doing or continuing to do any acts constituting such breach or
threatened breach.
8.8    The Company and Executive have attempted to limit the restrictive
covenants in Sections 8.3, 8.4 or 8.5 as reasonably necessary to the extent
permitted by law. In the event a court of competent jurisdiction determines the
restrictions contained in Sections 8.3, 8.4 or 8.5 are unreasonable in
geographic scope, duration, or activity prohibited, then the parties agree that
the court shall amend such provision, but only so much as shall be necessary for
the restrictions to be enforceable.
8.9    As noted above, Executive shall not solicit the Company’s customers or
prospective customers. In the event of any such solicitation, Executive agrees
to notify the Company of such solicitation and contact within one (1) business
day of any such solicitation.
8.10    Executive’s agreements in Sections 8.3, 8.4 and 8.5 shall be extended
for the period of time which Executive violates one or more of these agreements
and/or during any period during which the Company appeals from an order refusing
to enforce any of these agreements or covenants. The tolling or extension period
shall not exceed twelve (12) months under any circumstances.
8.11    Intellectual Property. Intellectual property (including such things as
all ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations and photographs that may be protectable, in whole or in
part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made or reduced to
writing or practice during Executive’s employment with the Company, except
intellectual property that has no relation to the Company or any of its
customers that Executive developed purely on Executive’s own time and at
Executive’s own expense, shall be the sole and exclusive property of the
Company, and Executive hereby assigns all of Executive’s rights, title and
interest in any such intellectual property to the Company.
8.12    Disparagement. Executive agrees that he will not, directly or
indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way the Company or any of its affiliates or any of its/their
personnel, nor shall he, directly or indirectly, engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill or reputation of the Company or any of its affiliates, in each case
except to the extent required by law (and then only after consultation with the
Company to the extent possible) or to enforce the terms of this Agreement.
8.13    Cooperation/Investigations. Executive shall cooperate with the Company
and be available for any investigations, litigation or arbitrations in which the
Company may request Executive’s assistance or testimony after the Effective
Date. The Company shall reimburse Executive for any reasonable out-of-pocket
expenses incurred in connection with such cooperation.
8.14    Enforcement of this Section. The provisions of this Section 8 shall
continue to apply and be binding notwithstanding any changes to Executive’s
compensation, position, job title, responsibilities, duties, geographic location
or other terms of employment, and Executive’s violation of any of this Section’s
terms would irreparably harm the Company. Accordingly, Executive agrees that, if
Executive violates any of the provisions of this Section 8, the Company shall be
entitled to, in addition to other remedies available to it described above,
terminate further severance payments and benefits payable pursuant to Section
7.6 of this Agreement.
9.    Notice.
9.1    To the Company. Executive will send all communications to the Company
relating to this Agreement in writing, addressed as follows (or in any other
manner the Company notifies Executive to use), addressed as follows:
If Mailed:
Chairman of the Compensation Committee

c/o General Counsel
AV Homes, Inc.
8601 N. Scottsdale Rd., Suite 225
Scottsdale, AZ 85323


If Faxed:
Chairman of the Compensation Committee

c/o General Counsel
(480)948-0701
9.2    To Executive. All communications from the Company to Executive relating
to this Agreement must be sent to Executive in writing (or in any other manner
Executive notifies the Company to use), addressed as follows:
If Mailed:
Roger A. Cregg

8333 E. Via Paseo Del Norte #1024
Scottsdale, AZ 85258
(248)496-5500


If emailed:
racregg@gmail.com

9.3    Time Notice Deemed Given. Notice shall be deemed to have been given (i)
when delivered; (ii) two business days after being mailed by United States
certified or registered mail, return receipt requested, postage prepaid; or
(iii) when faxed with confirmation of delivery.
10.    Governing Law/Waiver of Jury Trial.
10.1    Governing Law; Consent to Jurisdiction. This Agreement shall be governed
in all respects, including as to interpretation, substantive effect and
enforceability, by the internal laws of the State of New York, without regard to
conflicts of laws provisions thereof that would require application to the laws
of another jurisdiction other than those that mandatorily apply. Each party
hereby irrevocably submits to the personal jurisdiction of the courts of the
State of New York and the federal courts of the United States of America located
in New York, NY, solely in respect of the interpretation and enforcement of the
provisions of this Agreement and in respect of the transactions contemplated
hereby. Each party agrees the sole and exclusive venue of any action between
them shall rest in New York, NY. Each party hereby waives and agrees not to
assert, as a defense in any action, suit or proceeding for the interpretation
and enforcement hereof, or in respect of any such transaction, that such action,
suit or proceeding may not be brought or is not maintainable in such courts or
that the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts. Each party hereby consents to and grants any such
court jurisdiction over the person of such parties and over the subject matter
of any such dispute and agree that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
9 or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof.
10.2    Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues, and therefore each party hereby irrevocably
and unconditionally waives any right such party may have to a trial by jury in
respect of any litigation directly or indirectly arising out of or relating to
this Agreement, or the breach, termination or validity of this Agreement, or the
transactions contemplated by this Agreement. Each party certifies and
acknowledges that (A) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver; (B) each such party
understands and has considered the implications of this waiver; (C) each such
party makes this waiver voluntarily; and (D) each such party has been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 10.2.
11.    Amendment. No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by Executive and the Chairman of
the Board. Thus, for example, promotions, commendations, and/or bonuses shall
not, by themselves, modify, amend, or extend this Agreement. A waiver of any
conditions or provisions of this Agreement in a given instance shall not be
deemed a waiver of such conditions or provisions at any other time.
12.    Section 280G. Notwithstanding anything in this Agreement to the contrary,
in the event that any payment or benefit received or to be received by Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of Executive’s employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits being hereinafter referred to as the “Total Payments”)
would not be deductible (in whole or part) by the Company as a result of section
280G of the Code, then, to the extent necessary to make the maximum amount of
the Total Payments deductible, the portion of the Total Payments that do not
constitute deferred compensation within the meaning of section 409A of the Code
shall first be reduced (if necessary, to zero), and all other Total Payments
shall thereafter be reduced (if necessary, to zero), with cash payments being
reduced before non-cash payments, and payments to be paid last being reduced
first; provided, however, that such reduction shall only be made if (i) the
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments)
is greater than or equal to (ii) the amount of such Total Payments without such
reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of the excise tax imposed
under section 4999 of the Code on such unreduced Total Payments).
13.    Indemnification; D&O Insurance. Executive shall be indemnified and held
harmless (including the advancement of attorneys’ fees) to the fullest extent
permitted or authorized by the Company’s by-laws or other applicable plan,
program, agreement or arrangement of the Company. The rights conferred in this
Section 13 shall continue as to Executive even if he ceases to be a director or
officer of the Company and shall inure to the benefit of Executor’s heirs,
executors and administrators. The Company shall also provide Executive with
coverage under its directors’ and officers’ liability insurance policy (or
policies) to the same extent provided to its other senior executive officers
generally.
14.    Successors/Assignment. This Agreement shall be binding upon, and shall
inure to the benefit of, Executive and Executive’s estate, but Executive may not
assign or pledge this Agreement or any rights arising under it, except to the
extent permitted under the terms of the benefit plans in which he participates.
Company may assign its rights and obligations under this Agreement to any
successor.
15.    Withholding Taxes. The Company may withhold from any salary and benefits
payable under this Agreement all federal, state, city and other taxes or amounts
as shall be determined by the Company to be required to be withheld pursuant to
applicable laws, or governmental regulations or rulings.
16.    Validity. If any provision of this Agreement is held to be invalid, void
or unenforceable, such provision shall be deemed to be restated to reflect as
nearly as possible the original intentions of the parties in accordance with
applicable law, and the remaining provisions of this Agreement shall remain in
full force and effect.
17.    Legal Representation. This Agreement has been prepared by legal counsel
for the Company. Executive acknowledges that in connection with this Agreement
such legal counsel exclusively represents the interests of the Company and not
the interests of Executive. Further, Executive acknowledges and confirms that
Executive has had the opportunity to seek such legal and financial advice and
representation from Executive’s own legal counsel (which, for the avoidance of
doubt, does not include any in-house or outside counsel for the Company) and
advisors as Executive has deemed appropriate in connection with this Agreement.
18.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.
19.    Entire Agreement. Except for benefit documents and Executive’s Employee
Obligations Agreement, this Agreement constitutes the final, complete and
exclusive expression of the parties’ agreement on the matters contained in this
Agreement. This Agreement supercedes all previous agreements, promises,
representations, understandings and negotiations between the parties, whether
written or oral, with respect to the subject matter hereof, except as expressly
provided herein, including but not limited to that certain Employment Agreement
between the parties dated December 2, 2012. The provisions of this Agreement may
not be explained, supplemented, or qualified through evidence of a prior course
of dealings. In entering into this Agreement, neither party has relied upon any
statement, representation, warranty, or agreement of the other party except for
those expressly contained in this Agreement.




[SIGNATURE PAGE FOLLOWS]





Date: _________, 2013    “Company”
AV HOMES, INC.
By:    
Its:    




Date: _________, 2013    “Executive”






        
Roger A. Cregg






EXHIBIT A TO EXECUTIVE EMPLOYMENT AGREEMENT


RELEASE


1.    The undersigned (“Executive”), for other good and valuable consideration
to which Executive is not otherwise entitled, the receipt and sufficiency of
which is hereby acknowledged, (on behalf of Executive and Executive’s heirs,
executors, administrators, successors and assigns) hereby releases and
discharges AV Homes, Inc. (the “Company”), its affiliates, and its/their
directors, officers, agents and employees, in their individual, corporate and
official capacities, from all liability, claims, demands, causes of action or
grievances, known or unknown, which Executive may have, or which could be
alleged, in law or equity, from the beginning of time until the date this
Release is executed, including but not limited to those arising out of or in any
way related or incident to Executive’s employment with the Company or the
termination of Executive’s employment by the Company.
2.    Executive’s release and discharge includes, without limitation, any claims
or potential claims under the Civil Rights Act of 1866, 42 U.S.C. §1981 et seq.;
the Civil Rights Act of 1964, 42 U.S.C. §2000 et seq.; the Civil Rights Act of
1991; the Rehabilitation Act of 1973, 29 U.S.C. §701 et seq.; the Americans with
Disabilities Act, 42 U.S.C. §1201 et seq.; the Family and Medical Leave Act, 29
U.S.C. §2601 et seq.; the National Labor Relations Act, 29 U.S.C. §151 et seq.;
the Fair Labor Standards Act, 29 U.S.C. §201 et seq.; the Executive Retirement
Income Security Act of 1974, 29 U.S.C. §1001 et seq., the Occupational Safety
and Health Act, 29 U.S.C. §651 et seq.; the Worker Adjustment and Retraining
Notification Act, 29 U.S.C. ‘2101, et seq.; the Age Discrimination in Employment
Act of 1967, 29 U.S.C. §621 et seq.; the Fair Credit Reporting Act, 15 U.S.C.
§1681 et seq., Arizona Civil Rights Act – Ariz. Rev. Stat. §41-1401 et seq.;
Arizona Employment Protections Act – Title 23, Ch. 9, Art. 1, Ariz. Rev. Stat.
§23-1501, and any other federal, state, or local human or civil rights,
wage-hour, pension or labor law, rules and/or regulation.
3.    Executive’s release and discharge also includes, without limitation, any
contract or tort claim or potential claim and any claim arising under common
law, such as claims for breach of contract, defamation, breach of implied
covenant of good faith and fair dealing, misrepresentation, libel, slander,
invasion of privacy, negligence, interference with advantageous relations,
infliction of emotional distress, loss of consortium, discrimination, or
wrongful termination.
4.    Executive’s release and discharge also includes, without limitation, a
release and discharge of any claim for reinstatement, back pay, fringe benefits,
medical expenses, attorneys’ fees and expenses, damages, punitive damages, or
consequential damages.
5.    Notwithstanding the foregoing, Executive does not release any (and
specifically reserves all) rights to enforce the terms of the Executive
Employment Agreement between the Company and Executive and Executive’s rights
under the Company benefit plans and charter documents.
6.    This Release is intended to comply with the Older Workers’ Benefit
Protection Act. Executive acknowledges that he has carefully read and fully
understands the provisions of this Agreement. Executive is releasing rights
available to him under the Age Discrimination in Employment Act (ADEA).
Executive is not releasing any rights that may arise under the ADEA after he
signs this Agreement. Executive has the right to, and he should, consult with an
attorney before signing this Agreement. Executive has 21 days from the date he
received this Release to consider it and sign it. If Executive chooses to sign
this document, Executive has seven (7) days to change his mind and revoke the
agreement. If Executive chooses to revoke the Agreement, Executive must deliver
by certified mail, return receipt requested, written notice of revocation to the
Company to the attention of the General Counsel at the Company’s corporate
address in Scottsdale, Arizona. Executive also understands that payments to
which Executive may become entitled by signing this Agreement will not be paid
until after the seven (7) days during which Executive can revoke the Agreement.
This Release is signed as an instrument under seal.


        
Name
        
Signature
        
Date


16681918.1


16933627.1


